Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to claims 1 -5 and 8-11 have been considered but are moot because the arguments do not apply to the current prior art reference combination including new reference Kim et al., US Patent Application (20120081654), which teaches the use of two frames which can be coupled around lenses in an eye glass display device being used in the current rejection.  See full rejection detail below.
Claim Objections
2. Claim 1 objected to because of the following informalities:   the amended claim limitation contains indefinite language leading to an unclear phrase, the phrase being – “a front surface portion of glasses based on a viewpoint viewed by the user, and the glasses are in close contact with the rear surface portion of the lens fixing frame and sandwiched between a pair of the fixing portions, and wherein the glasses include another fixing portions configured to couple with the temple frame”. The Office believes the applicant meant to state the following or something similar - “a front surface portion of glasses (lens or frame) based on a viewpoint viewed by the user, and the glasses lens are in close contact with the rear surface portion of the lens fixing frame and sandwiched between a pair of the fixing portions, and wherein the glasses frame include another fixing portions configured to couple with the temple frame.  
The applicant must clarify whether it is discussing the frame or lens to prevent an antecedent basis problem from occurring. Claims 2-5 and 8-11 depend from claim 1 and are similarly objected too.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gui et al., US Patent Application (20200174558), hereinafter “Gui”, Miller et al., US Patent Application (20190155374), hereinafter “Miller” and Kim et al., US Patent Application (20120081654), hereinafter “Kim”. 

Regarding claim 1 a glasses-type display device wearable electronic device 100 may include an optical head-mounted display, wearable computer glasses, smartglasses, augmented reality system, [Gui para 0036] comprising: a glasses frame including As shown in FIG. 2, a frame of the wearable electronic device includes a front 202 portion and two arms 204-206. Front 202 includes a bridge 216 that is configured to fit over a user's nose, as well as lenses 218 [Gui para 0062 and see Fig. 2] and 
a glasses lens installed on the lens fixing frame to allow external light generated from a front to enter the eye of the user, as well as lenses 218 (e.g., prescription lenses, colored lenses, plano lenses, etc.) that are held in front of the user's eyes when the wearable electronic device is worn on the user's face. [Gui para 0062]
Gui does not teach but Miller teaches a dual camera module installed on the lens fixing frame and disposed to face a same viewpoint as that of the user the depth sensor includes a depth camera having a first field of view (FOV). The AR display system may also include a world capture camera, where the world capture camera has a second FOV at least partially overlapping with the first FOV. [Miller para 017] FIG. 16A differs from that of FIG. 8 in that in addition to a LIDAR (106) type of depth sensor, the configuration of FIG. 16A features a generic depth camera or depth sensor (154) … has an additional forward facing “world” camera (124, which may be a grayscale camera, having a sensor capable of 720p range resolution) as well as a relatively high-resolution “picture camera” (156 [Miler para 0109 and see Fig. 16 A&B];
a display module installed at a lower end of the lens fixing frame to output an image to enter the eye of the user As shown in FIG. 2A, an AR system user (60) is depicted wearing head mounted component (58) featuring a frame (64) structure coupled to a display system (62) positioned in front of the eyes of the user [Miller para 0065] ; and 
wherein the display module analyzes a front image acquired through the dual camera module to acquire a depth value for an object entering from the front, and outputs the image to the eye of the user by referring to the depth value, The depth information garnered from the depth camera (154) may be bolstered by using the overlapping FOVs and data from the other forward-facing cameras. For example, the system may end up with something like a sub-VGA image from the depth sensor (154), a 720p image from the world cameras (124), and occasionally a 2 megapixel color image from the picture camera (156) [Miller para 0111]
thereby allowing the user to view an augmented reality image through the front image transmitted through the lens and the image output through the display module. Referring to FIG. 16B, a partial top view is shown for illustrative purposes featuring a user's eyes (12) as well as cameras (14, such as infrared cameras) with fields of view (28, 30) and light or radiation sources (16, such as infrared) directed toward the eyes (12) to facilitate eye tracking, observation, and/or image capture.. [Miller para 0111] Accurate determination of the user's head pose and orientation allows the AR system to display the right virtual content to the user. [Miller para 0084] and 
Gui nor Miller explicitly teaches but Kim teaches a lens fixing frame that fixes a lens disposed to correspond to an eye of a user, The support pad 50 is generally arranged at a nose portion of a glasses wearer, and serves to uniformly maintain the distance between the lenses L1, L2 and eyes of the glasses wearer and prevent the stereoscopic glasses 1 from slipping down. [Kim para 0061] and a temple frame that extends from the lens fixing frame to serve as a temple the front frame 20 includes a plurality lens (L1, L2) holders 21 and 22 and a bridge 25 connecting the lens L1, L2 holders 21 and 22 adjacent thereto. Also, the rear frame 30 includes a bridge 35 connecting a plurality of lens L1, L2 holders 31 and 32 adjacent thereto. [Kim para 0054 and see Fig. 1]  
wherein the lens fixing frame (front) and the temple frame (rear) the frame 10 includes a front frame 20 and a rear frame 30 [Kim para 0053 and see Fig. 1]  are each provided with a fixing portion capable of being coupled to each other to couple or separate the lens fixing frame and the temple frame, wherein a rear surface portion of the lens fixing frame has a shape corresponding to that of a front surface portion the front frame 20 and the rear frame 30 are assembled to link each lens holder and each bridge with each other. [Kim para 0055] of glasses based on a viewpoint viewed by the user, the frame 10 may be provided with a plurality of leg portions (not shown) held in an ear portion of a viewer in a state that the viewer wears the glasses [Kim para 0056]  and the glasses are in close contact with the rear surface portion of the lens fixing frame and sandwiched between a pair of the fixing portions, glasses according to the present invention comprises a frame including a plurality of lens holders and a bridge connecting the lens holders adjacent thereto [Kim para 0013 and see Fig. 1] and wherein the glasses include another fixing portions configured to couple with the temple frame. stereoscopic glasses that can be prevented from slipping down when the viewer doubly the stereoscopic glasses in a state that he/she wears the glasses for vision correction and can improve fitting of the temple portions. [Kim para 0013] and see Fig. 1]


    PNG
    media_image1.png
    694
    480
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    542
    471
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    461
    633
    media_image3.png
    Greyscale

Gui discloses a system for performing on/off detection in a wearable electronic device. Upon detecting a set of measurements indicating unfolding of one or more arms in the wearable electronic device, the system initiates a power-on sequence comprising a powering of electronic components in the wearable electronic device from a battery in the wearable electronic device. Upon detecting a first set of subsequent measurements indicating placement of the wearable electronic device on a head of a user, the system generates output indicating a powered state in the wearable electronic device.
Miller discloses a augmented reality display system includes an electromagnetic field emitter to emit a known magnetic field in a known coordinate system. The system also includes an electromagnetic sensor to measure a parameter related to a magnetic flux at the electromagnetic sensor resulting from the known magnetic field. The system further includes a depth sensor to measure a distance in the known coordinate system. Moreover, the system includes a controller to determine pose information of the electromagnetic sensor relative to the electromagnetic field emitter in the known coordinate system based at least in part on the parameter related to the magnetic flux measured by the electromagnetic sensor and the distance measured by the depth sensor. In addition, the system includes a display system to display virtual content to a user based at least in part on the pose information of the electromagnetic sensor relative to the electromagnetic field emitter.
Kim discloses a method for viewing 3D video in a state that a viewer wears specific glasses (3D glasses or stereoscopic glasses). The 3D glasses can be classified into polarized glasses based on vibration direction or rotation direction of polarized light, time-sharing glasses that alternately display left and right images through switching of the left and right images, and pulfrich glasses that transfer light of different kinds of brightness to left and right eyes. Kim discloses the frames 20 and 30 may be formed of light weight resin having excellent durability or metal. Alternatively, some region of each of the frames 20 and 30 may be formed of metal and the other region of each of the frames 20 and 30 may be formed of resin. Kim further discloses a a frame including a plurality of lens holders and a bridge connecting the lens holders adjacent thereto; a holder mounted to the bridge; and a support pad rotatably mounted to the holder.
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gui, Miller and Kim.  Miller provides an improved augmented realty image to GUI’s wearable augmented reality display system improving the depth of the image presented in the FOV of the user in a mixed reality real world image created by Miller’s cameras and sensors. Km provides methods and materials to allow multiple frames and lenses connected together to allow a user with prescription glasses to use the display lenses.

Regarding claim, 8 Gui, Miller and Kim teach everything above see (claim 1). In addition, Gui teaches wherein in one region of the temple frame, an earring portion having a structure that is caught by an ear of the user is provided, Bone conduction units 206-208 may be positioned to contact a specific region of a user's head when the wearable electronic device is worn by the user. For example, bone conduction units 206-208 may be designed to touch the user's head near (e.g., in front of) attachment points of the tops of the user's ears while the wearable electronic device is worn. [Gui para 0065]
wherein the earring portion is provided with a wireless power receiver for receiving wireless power from the outside, hinges 144 may include a power contact and a ground contact for charging 138 wearable electronic device 100 and/or data contacts or an antenna for transferring data 136 over a wired or wireless interface between wearable electronic device 100 [Gui para 0051] and 
the glasses-type display device further includes a wireless power transmitter that provides power to the wireless power receiver, and wherein the wireless power transmitter is configured to be physically independent from the glasses frame and may be formed of a hole having a size and a shape capable of being inserted into the earring portion, thereby beings inserted, through the hole, into the earring portion provided with the wireless power receiver to receive external power and transmit the external power to the wireless power receiver. hinges 144 may include a power contact and a ground contact for charging 138 wearable electronic device 100 and/or data contacts or an antenna for transferring data 136 over a wired or wireless interface between wearable electronic device 100 [Gui para 0051]

Regarding claim, 9 Gui, Miller and Kim teach everything above see (claim 1). In addition, Gui teaches wherein any one of the lens fixing frame and the temple frame is further provided with a gyro sensor, a speaker, and a microphone. the measurements may be obtained using an accelerometer, gyroscope, and/or other type of inertial sensor in each arm of the wearable electronic device. [Gui para 0099]


6.	Claim 2 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Gui, Miller, Kim and further in view of Hwang et al., US Patent Application (20210333548), hereinafter “Hwang”

Regarding claim, 2 Gui, Miller and Kim teach everything above see (claim 1). In addition, Gui, Miller and Kim do not teach but Hwang teaches wherein the display module FIG. 3 is a perspective view of an augmented reality electronic device [Hwang para 0025] includes: 
an image output portion disposed to face the eye of the user and outputting an image The display unit 300 may receive the image light emitted from the controller 200 and emit the incident image light to the direction in which the user's eyes are located. [Hwang para 0187]; 
a mirror portion disposed to face the image output portion to reflect the output image toward an upper end of the lens fixing frame The reflection unit may include at least one dichroic filter and a first mirror, and the dichroic filter may be disposed in close proximity to the light source synthesis unit and the first mirror may be disposed close to the light source condenser unit. [Hwang para 0147]; 
a polarization filter portion installed on the lens fixing frame and disposed at an upper end of the image output portion and the mirror portion to polarize the light reflected through the mirror portion the PBSF 211 may separate the P and S waves into different light paths or pass the image light of one polarization or block the image light of the other polarization [Hwang para 0181]; and 
a beam splitter portion installed at the upper end of the lens fixing frame and reflecting the image passing through the polarization filter portion to be directed to the eye of the user, The polarization unit 211 includes a polarization beam splitter filter (PBSF) 211, and as described above, in one example, the polarization unit 211 may be provided in a cube type or a plate type. In addition, the polarization beam splitter filter 211 may split the image light for the image generated in the image source panel 203 [Hwang para 0263] and 
selectively transmitting light generated from the front of an outside of the glasses-type display device to the eye of the user. the screen information output on the display unit 32b includes not only VR content but also external images collected through an image capture (light generated from the front was captured by the camera) means such as a camera.[Hwang para 0142] The display unit 300 may be used so that an image generated by the controller 200 is shown to the user while the user visually recognizes the external environment. For example, the display unit 300 may project an image on the display area by using a prism [Hwang para 0171]

Gui discloses a a system for performing on/off detection in a wearable electronic device. Upon detecting a set of measurements indicating unfolding of one or more arms in the wearable electronic device, the system initiates a power-on sequence comprising a powering of electronic components in the wearable electronic device from a battery in the wearable electronic device. Upon detecting a first set of subsequent measurements indicating placement of the wearable electronic device on a head of a user, the system generates output indicating a powered state in the wearable electronic device.
Miller discloses a augmented reality display system includes an electromagnetic field emitter to emit a known magnetic field in a known coordinate system. The system also includes an electromagnetic sensor to measure a parameter related to a magnetic flux at the electromagnetic sensor resulting from the known magnetic field. The system further includes a depth sensor to measure a distance in the known coordinate system. Moreover, the system includes a controller to determine pose information of the electromagnetic sensor relative to the electromagnetic field emitter in the known coordinate system based at least in part on the parameter related to the magnetic flux measured by the electromagnetic sensor and the distance measured by the depth sensor. In addition, the system includes a display system to display virtual content to a user based at least in part on the pose information of the electromagnetic sensor relative to the electromagnetic field emitter. 
Kim discloses a method for viewing 3D video in a state that a viewer wears specific glasses (3D glasses or stereoscopic glasses). The 3D glasses can be classified into polarized glasses based on vibration direction or rotation direction of polarized light, time-sharing glasses that alternately display left and right images through switching of the left and right images, and pulfrich glasses that transfer light of different kinds of brightness to left and right eyes. Kim discloses the frames 20 and 30 may be formed of light weight resin having excellent durability or metal. Alternatively, some region of each of the frames 20 and 30 may be formed of metal and the other region of each of the frames 20 and 30 may be formed of resin. Kim further discloses a a frame including a plurality of lens holders and a bridge connecting the lens holders adjacent thereto; a holder mounted to the bridge; and a support pad rotatably mounted to the holder.
	Hwang discloses an electronic device according to the present disclosure. In the electronic device according to the present disclosure, a light source unit is disposed to be parallel to a first optical axis formed when eyes of the user look straight ahead; The electronic device according to the present disclosure may be associated with an artificial intelligence module, a robot, an augmented reality (AR) device, a virtual reality (VR) device, a device related to a 5G service, and the like.
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gui, Miler, Kim  and Hwang. Miller provides an improved augmented realty image to GUI’s wearable augmented reality display system improving the depth of the image presented in the FOV of the user in a mixed reality real world image created by Miller’s cameras and sensors.  Kim provides methods and materials to allow multiple frames and lenses connected together to allow a user with prescription glasses to use the display lenses. Hwang adds a projection image display for presenting mixed and augmented reality images to the user.

Regarding claim, 3 Gui, Miller, Kim and Hwang teach everything above see (claim 2). In addition Hwang teaches wherein the polarization filter portion blocks light, which is generated in the outside and directed toward the mirror portion or the image output portion and passing through the polarization filter portion, and then be reflected back, to prevent the light from entering the eye of the user through the polarization filter portion. the PBSF 211 may separate the P and S waves into different light paths or pass the image light of one polarization or block the image light of the other polarization. [Hwang para 0181]

Regarding claim, 4 Gui, Miller, Kim and Hwang teach everything above see (claim 2). In addition Hwang teaches wherein the polarization filter portion is configured of a circular polarization film. The cube-type PBSF 211 may filter the image light composed of P and S waves and separate them into different light paths while the plate-type PBSF 211 may pass the image light of one of the P and S waves but block the image light of the other polarization. [Hwang para 0182 and see Fig. 3}

Regarding claim, 5 Gui, Miller, Kim and Hwang teach everything above see (claim 2). In addition Hwang teaches wherein the image output portion and the mirror portion are disposed to face each other and form an acute angle, wherein the beam splitter portion is disposed to face the mirror portion to be disposed at an angle to reflect the image reflected on the mirror portion to the eye of the user The mirror 209 reflects the image light separated from polarization by the PBSF 211 to collect the polarized image light again and let the collected image light incident on a plurality of lenses 213, 215, 217, 221. [Hwang para 0183 and see Fig. 6 item 211] the plate-type PBSF 211 may pass the image light of one of the P and S waves but block the image light of the other polarization  [Hwang para 0182] and 
wherein the polarization filter portion is disposed between the mirror portion and the beam splitter portion. the plate-type PBSF 211 may pass the image light of one of the P and S waves but block the image light of the other polarization  [Hwang para 0182]


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Gui, Miller, Kim and further in view of Andersen et al., US Patent Application (20200005026), hereinafter “Andersen”

Regarding claim, 10 Gui, Miller and Kim teach everything above see (claim 1). In addition, Gui, Miller and Kim do not teach but Andersen teaches wherein the glasses lens is configured to have a preset color to control external light entering the glasses-type display device. the optical assembly 110 may include one or more lenses or other layers, such as lenses for filtering ultraviolet light (i.e., sunglass lenses), polarizing lenses, corrective or prescription lenses, safety lenses, 3D lenses, tinted lenses (e.g., yellow tinted glasses), reciprocal focal-plane lenses, or clear lenses that do not alter a user's view. [Andersen para 0023]

Gui discloses a a system for performing on/off detection in a wearable electronic device. Upon detecting a set of measurements indicating unfolding of one or more arms in the wearable electronic device, the system initiates a power-on sequence comprising a powering of electronic components in the wearable electronic device from a battery in the wearable electronic device. Upon detecting a first set of subsequent measurements indicating placement of the wearable electronic device on a head of a user, the system generates output indicating a powered state in the wearable electronic device.
Miller discloses a augmented reality display system includes an electromagnetic field emitter to emit a known magnetic field in a known coordinate system. The system also includes an electromagnetic sensor to measure a parameter related to a magnetic flux at the electromagnetic sensor resulting from the known magnetic field. The system further includes a depth sensor to measure a distance in the known coordinate system. Moreover, the system includes a controller to determine pose information of the electromagnetic sensor relative to the electromagnetic field emitter in the known coordinate system based at least in part on the parameter related to the magnetic flux measured by the electromagnetic sensor and the distance measured by the depth sensor. In addition, the system includes a display system to display virtual content to a user based at least in part on the pose information of the electromagnetic sensor relative to the electromagnetic field emitter.
	Kim discloses a method for viewing 3D video in a state that a viewer wears specific glasses (3D glasses or stereoscopic glasses). The 3D glasses can be classified into polarized glasses based on vibration direction or rotation direction of polarized light, time-sharing glasses that alternately display left and right images through switching of the left and right images, and pulfrich glasses that transfer light of different kinds of brightness to left and right eyes. Kim discloses the frames 20 and 30 may be formed of light weight resin having excellent durability or metal. Alternatively, some region of each of the frames 20 and 30 may be formed of metal and the other region of each of the frames 20 and 30 may be formed of resin. Kim further discloses a a frame including a plurality of lens holders and a bridge connecting the lens holders adjacent thereto; a holder mounted to the bridge; and a support pad rotatably mounted to the holder.
	Andersen discloses a near eye display (NED) system for displaying artificial reality content to a user and to manipulate displayed content items based upon gestures performed by users of the NED system. A user of the NED system may perform a gesture simulating the throwing of an object to “cast” a content item to a target location in an artificial reality (AR) environment displayed by the NED system.
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gui, Miler, Kim and Anderson. Miller provides an improved augmented realty image to GUI’s wearable augmented reality display system improving the depth of the image presented in the FOV of the user in a mixed reality real world image created by Miller’s cameras and sensors.  Kim provides methods and materials to allow multiple frames and lenses connected together to allow a user with prescription glasses to use the display lenses. Andersen’s filters and color coatings provide an extra layer of safety for the user’s eyes.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Gui, Miller, Kim and further in view of Kim et al., US Patent Application (20130253451), hereinafter “Kim II”

Regarding claim, 11 Gui, Miller and Kim teach everything above see (claim 1). In addition, Gui, Miller and Kim do not teach but Kim II teaches wherein the fixing portion of the lens fixing frame is coupled to the fixing portion of the temple frame through magnetism. permanent magnet pieces 124 are installed on the base frame 111 on a front surface making contact with a lens frame 12. [xx para 0052]

Gui discloses a system for performing on/off detection in a wearable electronic device. Upon detecting a set of measurements indicating unfolding of one or more arms in the wearable electronic device, the system initiates a power-on sequence comprising a powering of electronic components in the wearable electronic device from a battery in the wearable electronic device. Upon detecting a first set of subsequent measurements indicating placement of the wearable electronic device on a head of a user, the system generates output indicating a powered state in the wearable electronic device.
Miller discloses a augmented reality display system includes an electromagnetic field emitter to emit a known magnetic field in a known coordinate system. The system also includes an electromagnetic sensor to measure a parameter related to a magnetic flux at the electromagnetic sensor resulting from the known magnetic field. The system further includes a depth sensor to measure a distance in the known coordinate system. Moreover, the system includes a controller to determine pose information of the electromagnetic sensor relative to the electromagnetic field emitter in the known coordinate system based at least in part on the parameter related to the magnetic flux measured by the electromagnetic sensor and the distance measured by the depth sensor. In addition, the system includes a display system to display virtual content to a user based at least in part on the pose information of the electromagnetic sensor relative to the electromagnetic field emitter.
	Kim discloses a method for viewing 3D video in a state that a viewer wears specific glasses (3D glasses or stereoscopic glasses). The 3D glasses can be classified into polarized glasses based on vibration direction or rotation direction of polarized light, time-sharing glasses that alternately display left and right images through switching of the left and right images, and pulfrich glasses that transfer light of different kinds of brightness to left and right eyes. Kim discloses the frames 20 and 30 may be formed of light weight resin having excellent durability or metal. Alternatively, some region of each of the frames 20 and 30 may be formed of metal and the other region of each of the frames 20 and 30 may be formed of resin. Kim further discloses a a frame including a plurality of lens holders and a bridge connecting the lens holders adjacent thereto; a holder mounted to the bridge; and a support pad rotatably mounted to the holder.
Kim II discloses a drug carrier device includes a drug carrier containing medicinal herb ingredients, and a fixing unit for detachably fixing the drug carrier on a frame of glasses. The fixing unit extends from the drug carrier and has a fixing loop whose end portion is bent to be hooked on frame of the glasses. The frame of the glasses is made of a metal to be magnetically coupled to a magnet and the fixing unit includes a permanent magnet magnetically coupled to the frame of glasses. The drug carrier device is attached to the glasses to enable drugs to penetrate into the skin around the eyes of the wearer during everyday life, thereby minimizing the cost burden associated with providing an additional pad fixing member and reducing feeling of irritation. In addition, the drug carrier device of the present invention may be attached to glasses worn at normal times, thus achieving maximized convenience of use.
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gui, Miler, Kim and Kim II. Miller provides an improved augmented realty image to GUI’s wearable augmented reality display system improving the depth of the image presented in the FOV of the user in a mixed reality real world image created by Miller’s cameras and sensors.  Kim provides methods and materials to allow multiple frames and lenses connected together to allow a user with prescription glasses to use the display lenses. Kim II’s magnetic coupling allow users an easy method of attaching prescription lenses with the display unit.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694